Title: Pamphili to the American Commissioners: Résumé, 15 December 1784
From: Pamphili (Pamfili), Giuseppe Doria
To: American Commissioners


				⟨Paris, December 15, 1784, in French: I communicated to my court the overture contained in your letter of September 22. His Holiness orders me to tell you that all vessels flying the flag of the United States of America will be welcomed in the ports of Civitavecchia, on the Mediterranean, and Ancona, on the Adriatic, with the reciprocal understanding that ships and goods of the subjects of the Holy See will be treated in the same manner in the ports of the United States. His Holiness also orders me to tell you that subjects of the United States will find in the above mentioned ports a person designated by His Holiness to give them all the assistance they may require.⟩
			